DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1, 3-11, 16, 18, 20:
The present invention describes a communication apparatus, comprising circuitry configured to receive switching information from a first base station apparatus, wherein the switching information includes resource information related to a radio resource for wireless communication of the communication apparatus with a second base station apparatus to be a switching destination candidate, wherein the second base station apparatus is a movable base station apparatus, the first base station apparatus is connected to the communication apparatus, and the first base station apparatus receives the resource information from the second base station apparatus; determine whether to switch the connection between the communication apparatus and the first base station apparatus with a connection between the communication apparatus and the second base station apparatus; and execute the connection between the communication apparatus and the second base station apparatus based on the switching information, the radio resource, and the determination.  The closest prior art, Hassan Hussein et al. (US 2020/0178137 A1) discloses a wireless communication system for handling wireless communication enhancing handover comprising a cloud-RAN coordinator for handover prediction and forward allocate resource for handover through source gNB to a UE; but fails to disclose the UE receive switching information from a first base station apparatus, wherein the switching information includes resource information related to a radio resource for wireless communication of the communication apparatus with a second base station apparatus to be a switching destination candidate, wherein the second base station apparatus is a movable base station apparatus, the first base station apparatus is connected to the communication apparatus, and the first base station apparatus receives the resource information from the second base station apparatus.  This distinct feature has been added to independent claim 1, and similar feature has been added to independent claims 16, 18, and 20, thus rendering claims 1, 3-11, 16, 18, and 20 allowable.
(2) Regarding claim 12-15, 17, 19, and 21:
The present invention describes a first base station apparatus, comprising circuitry configured to receive resource information from a second base station apparatus, wherein the resource information is related to a radio resource for wireless communication of a communication apparatus with the second base station apparatus to be a switching destination candidate, the second base station apparatus is a movable base station apparatus, and the communication apparatus is connected to the first base station apparatus; acquire switching information that includes the resource information, and trigger information to determine whether to switch the connection between the communication apparatus and the first base station apparatus with a connection between the communication apparatus and the second base station apparatus; and transmit the switching information to the communication apparatus.  The closest prior art, Hassan Hussein et al. (US 2020/0178137 A1) discloses a wireless communication system for handling wireless communication enhancing handover comprising a cloud-RAN coordinator for handover prediction and forward allocate resource for handover through source gNB to a UE; but fails to disclose the first base station is connected to the communication device and receive resource information from a movable second base station, and acquire switching information that includes the resource information, and trigger information to determine whether to switch the connection between the communication apparatus and the first base station apparatus with a connection between the communication apparatus and the second base station apparatus; and transmit the switching information to the communication apparatus.  This distinct feature has been added to independent claim 12, and similar feature has been added to independent claims 17, 19, and 21, thus rendering claims 12-15, 17, 19, and 21 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/25/2022